TANNER, P. J.
This case is heard upon exceptions to the Master’s issues' as framed.
The seventh issue framed by the Master is: Was suretyship for the performance of said contract other than that as applied for by said Nugent and O’Rourke executed or procured in lieu thereof?
We think the exception should be sustained to this issue because we find no allegation in the bill that any sure-tyship other than that as applied for was executed or procured in lieu thereof. The fact that the defendant O’Rourke has denied in his answer that there was such other suretyship furnished is therefore immaterial. The denial is superfluous because there was no allegation to that effect.
The remaining exceptions to the Master’s issues as framed are overruled.